Citation Nr: 9930318	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision by the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  By that decision, the RO denied 
entitlement to an increased evaluation for the veteran's 
service-connected generalized anxiety disorder.  In March 
1996, the Board also denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected generalized anxiety disorder.  Thereafter, he filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion for remand, requesting that the Court vacate the 
Board's March 1996 decision and remand the case for further 
development and readjudication.  The motion stated that 
effective November 7, 1996, during the pendency of the 
veteran's appeal, the VA's Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
generalized anxiety disorder.  61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  Because the veteran's 
claim was filed before the regulatory change occurred, he was 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  Thus, 
the motion stated that a remand was in order so the Board 
could consider the veteran's claim under both the old and the 
revised rating criteria.  The motion further stated that if, 
in the Board's opinion, further evidentiary development would 
assist in reaching its decision, the Board would remain free 
to remand the case to the RO for such development.  In 
September 1997, the Court granted the joint motion, vacated 
the Board's March 1996 decision and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.


In April 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  Specifically, the Board 
instructed the RO to provide the veteran with an additional 
VA psychiatric examination to determine the nature, extent, 
and severity of his generalized anxiety disorder.  The RO was 
also instructed to readjudicate the veteran's claim with 
consideration given to both the old and revised rating 
criteria.  Thereafter, the requested development was 
completed, and the RO issued a Supplemental Statement of the 
Case in April 1999 in which it denied an increased rating for 
the veteran's service-connected generalized anxiety disorder 
under both the old and revised rating criteria.  The 
veteran's claims folder was then returned to the Board.


REMAND

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Since the claim is well 
grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a).  In accordance with this duty, and for the reasons 
and bases set forth below, the Board finds it necessary to 
remand this case for further evidentiary development.

As noted above, effective November 7, 1996, during the 
pendency of the veteran's appeal, the VA's Schedule, 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders, including generalized anxiety disorder.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas, 1 Vet. App. at 311.  

Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996) 
(the rating criteria in effect for generalized anxiety 
disorder prior to November 7, 1996), a 100 percent evaluation 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; when disability results 
in totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the disability renders the claimant 
demonstrably unable to obtain or retain employment.  Under 
the former criteria, the finding of only one of the criteria 
listed for particular rating in Diagnostic Code 9400 may be 
sufficient to support the assignment of that rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In an Appellant's Brief submitted to the Court by the 
veteran's representative in September 1997, the veteran's 
representative contended that the evidence of record 
demonstrated that the veteran was unable to obtain or retain 
employment due to his service-connected generalized anxiety 
disorder.  The veteran's representative further contended 
that, pursuant to the Court's ruling in Johnson, the Board 
was therefore obligated to consider whether a 100 percent 
disability rating was warranted for the veteran's inability 
to obtain or retain employment regardless of whether he met 
the other rating criteria listed in Diagnostic Code 9400.  
The Board notes that on several occasions, the veteran 
himself has also contended that he was unable to obtain or 
retain employment due to his service-connected generalized 
anxiety disorder.

After reviewing the record, the Board finds that despite the 
numerous psychiatric examinations of record, no examiner has 
ever specifically addressed to what extent the veteran's 
generalized anxiety disorder impacts his ability to obtain or 
retain employment.  Furthermore, the Board notes that there 
is very little evidence in the record regarding the veteran's 
employment history, or of the circumstances surrounding his 
dismissal from his last long-term job in February 1990.  
Additionally, there is some indication in the record that the 
veteran's difficulties in obtaining or retaining employment 
are due to his physical disabilities rather than his service-
connected generalized anxiety disorder.  Therefore, due to 
the ambiguity in the record, the Board finds that further 
evaluation of the factors effecting the veteran's 
employability is required.

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment with respect to all VA and non-
VA health care providers who have 
recently treated him for his generalized 
anxiety disorder.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
or that the RO has not previously 
attempted to secure.  

2.  The veteran should be scheduled for a 
VA social and industrial survey in order 
to clarify his medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health, including his day-
to-day functioning.  In particular, the 
social worker should inquire as to the 
circumstances surrounding the veteran's 
dismissal from his last long-term job in 
February 1990.  The social worker should 
also specifically inquire as to any and 
all attempts on the part of the veteran 
to obtain or retain employment since that 
time.  The social worker should offer an 
assessment of the veteran's current 
functioning and identify any conditions, 
either physical or mental, that limit his 
employment opportunities.  

3.  If deemed necessary by the RO in 
light of the additional evidence obtained 
pursuant to this remand, further 
evidentiary development may then be 
undertaken, including scheduling another 
VA psychiatric examination.  If such an 
examination is scheduled, the examiner 
should be asked to identify the current 
level of impairment resulting from the 
veteran's generalized anxiety disorder.  
In particular, the examiner should 
express an opinion as to what extent the 
veteran's generalized anxiety disorder 
impacts on his employability.  The report 
of examination should be associated with 
the veteran's claims folder.

4.  When the above development is 
completed to the extent possible, the RO 
should readjudicate the veteran's claim 
of entitlement to an increased rating for 
generalized anxiety disorder with 
consideration of the rating criteria in 
effect both prior to and subsequent to 
November 7, 1996 and in particular 
Johnson v. Brown, discussed above.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



